fp Case 8:20-po-00505-TMD Document1 Filed 01/16/20 Page 1 of 3
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT:

 

  

 

 

 

for the {4.¢ neni EO Omip,
ee BISTNICT COURT
District of Maryland DISTRICT OF MARYLAND
United States of America ) 2020 JAN 13 A Tl: 22
V. )
Case No. CLERK'S arcice
Adrion Desouza ) LE} K 'S OFFIt
8515 Snouffer School Rd 3101 ) 19-po- 4147 ~ COAT GF
Gaithersburg, MD 20879-5533 ) RY
YOB: 1980; SSN: ***-**-0793 )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 10, 2019 in the county of Montgomery in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
18 U'S.C. Sec. 1701 knowingly and willfully did obstruct and retard the passage of U.S. mail in

violation of Title 18, United States Code Section 1701.

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

 

Complai, aa ea
SA Michael, USPS-OIG, 202-394-2871

Printed name and title

Sworn to before me and signed in my presence.

Date: 01/13/2020 (Ail a he

Judge’s signciore: ff

 

City and state: Greenbelt, Maryland Charles B. Day, U.S. nT. Judge

Printed name and title

 
Case 8:20-po-00505-TMD Document1 Filed 01/16/20 Page 2 of 3

 

AFFIDAVIT
1. Introduction
1. Iam a Special Agent (SA) and have been employed with the U.S. Postal Service (Postal Service)

Office of Inspector General (OIG), since June 2012. I have been a SA since January 2014. Iam
currently assigned to the Capital Metro Area Field Office, Mail Theft Team. As part of my duties, I
investigate a wide variety of violations of federal criminal laws, including violations of Title 18, United
States Code Sections 1701 (Obstruction of mail); 1703 (Delay or destruction of mail or newspapers) and
1709 (Theft of mail matter by officer or employee). My law enforcement training and experience has
included the preparation, presentation, and service of criminal complaints, arrest warrants, and search
warrants. I have experience in, and have received training in, general law enforcement, criminal
investigations, and mail theft and financial fraud investigations.

2, This affidavit is submitted in support of a summons and criminal complaint charging ADRION
DESOUZA (“DESOUZA”) with one count of knowingly and willfully obstructing or retarding the
passage of U.S. mail in violation of Title 18, United States Code Section 1701.

Bu The facts and information contained in this affidavit are based on my personal knowledge and
observations made during the course of this investigation, information provided to me by other law
enforcement personnel, information provided by witnesses, and/or a review of records and documents. I
have not included every fact known to me about this investigation, but rather only those facts that are
sufficient to establish probable cause.

Il. Details of Investigation & Probable Cause

4. The defendant DESOUZA is employed by the United States Postal Service, Montgomery
Village Post Office, Gaithersburg, MD 20898, as a city carrier assistant. The defendant’s
responsibilities included the sorting, handling, and delivering mail at Montgomery Village Post Office.

5. On September 10, 2019, I received information from Jeremy Mead, supervisor of customer
service, Montgomery Village Post Office, Gaithersburg, MD, regarding bundles of undelivered Red
Plum Circulars (U.S. Standard Mail) dumped outside a customer’s residence (Shirley Gustafson) located
on 4905 Emory Grove Road, Gaithersburg, MD. The recovered mail belonged to route C009, zip code
20879,

6. The customer who recovered the mail stated that, on September 10, 2019, she saw a mail carrier
outside her residence by the wooded area dump mail. She stated she was unable to identify the carrier,
but stated when she went to the same area where the carrier parked the postal truck, she saw a pile of
Red Plum circulars (Standard Mail).

7. A review of the mail and postal database records further indicated DESOUZA was the carrier
assigned to deliver route C009 on September 10, 2019. There were approximately two bundles of Red
Plum circulars, totaling 250 pieces of mail that was not delivered.

1

aChe
Come

Case 8:20-po-00505-TMD Document1 Filed 01/16/20 Page 3 of 3

 

8. On September 23, 2019, I interviewed DESOUZA-. He admitted he did not deliver all the mart
assigned to him on September 10, 2019. DESOUZA stated he dumped approximately two or three
bundles of Red Plum advertisements in the woods located on 9405 Emory Grove Road, Gaithersburg,
MD.

9, Based on the foregoing, I respectfully submit that there is probable cause to believe that the
defendant knowingly and willfully did obstruct or retard the passage of U.S. mail in violation of Title

18, United States Code Section 1701. Therefore, I respectfully request that a summons and criminal
complaint be issued for the defendant.

I hereby certify that the above affidavit is true to the best of my knowledge and belief.

& XK. Michael Wu, USPS

 

 

Sworn to before me, this 13" day of January, 2020.

 
 

 

; Bes
